Title: To George Washington from Brigadier General William Woodford, 8 March 1780
From: Woodford, William
To: Washington, George


          
            Dear General
            Petersburg [Va.] 8th March 1780
          
          My last to your Excellency was from Fredericksburg the 8th Feby. you will no doubt be surprized that we should be near a Month in geting so short a distance, but you may be assured it was not posible to get the artilery & baggage on one Day sooner, & if it had not been for the assistance we recd from the Gentlemen upon the Road, they would not have reached this till the Earth was settled.
          The Day I arrived here I recd a letter from Genl Lincoln (a coppy inclosed), this determined me to leave my Artilery, stores & baggage to follow on. the Troops march’d this morning—I took on a few Waggons to carry our Tents, as I could not think it prudent to expose the men upon so long a march. The Artilery &c. will leave this in a few Days, Escorted by 140 Men of Colo. Bufords Regiment which is all of that corps who can be march’d at present, about 300 of them will be left, & I see no probability of their being equip’d for a march in any short time—the Colo. is now at williamsburg upon that business. Genl Scott is here at present, but will go on without the men in a few Days.
          The Board of War of Virginia have advised me by letter that about 600 of the state Troops would march in about two Weeks

to the aid of carolina (includeing two Troops of Dragoons) & requested I would give the necessary orders to the Qr Master & commissary for their accomodation I have accordinly done so, but I fear they will not be ready to move so soon as the Board expected.
          The Officers of Government being upon the move to Richmond, & the Govr being absent I was not able to lay before them a state of the Virginia line, I left it with one of the members to be taken up when a council could be got.
          Genl Muhlenberg & the officers not arranged to go on to the South, will be now without imployment till the meeting of the assembly, unless your Excellency or the Executive of the State should think proper to imploy them upon the recruiting Service, or in collecting the drafts of last year, of which I suppose there must be five or six hundred in the different counties, for want of proper methods being taken to collect them—exclusive of these there is a number of deserters & the Furlough’d Men I mentioned to your Excellency in my last.
          I am sorry to inform your Excellency that our numbers are much reduced by desertion & sickness together with the Furlough’d Men allready mention’d—another thing is the Men who have been all along Muster’d & return’d for the war—a number of these have produced certificates from the officers who inlisted them that their time was expired—I have taken the useal method of submitting these cases to the further consideration of a board of officers, in most instances they have Judged them entitled to a discharge, & where it has been otherways, desertion was the consequence, not only of the Man in question, but he has generly carried off others with him, this mischief will continue, & a general dislike to the Southern Service will I fear reduce us still more—Colo. Cabell has through mistake carried off the Return I had made out to inclose your Excellency, it shall be forwarded in my next—many applications have been made to me to receive Resignations, but I have refer’d them to the Honble the board of war—one or two officers have left us without any application, these I have sent after, & reported their conduct to the board allso.
          Colo. Davies having declined the Office of Sub Inspector, I have appointed Lieut. Colo. Cabell agreeable to your Excellencies instructions.
          
          We have sustain’d great loss in our Tents & other camp Equipage, owing in some measure to the inclemency of the weather upon our marc⟨h⟩ but I am sorry to say it has been for want of that attention in the officers, which their Duty ought to have dictated to them.
          I have done every thing in my power to prevent this & other injuries to the Service, but I am concern’d to think that I shall not be able to render that service to the publick that was expected from us, or give so good an acct as I could wish of the publick stores with which my detachment was furnish’d.
          I have inclosed the approbation of the Govr & council of the state to the Board of war of Mr Washingtons appointment, & have given it out in orders accordingly.
          We have an account from New-bern that 1500 of the Enemy took post upon Johns Island the 13th or 14th of Feby & that their main body was expected to opperate against Charles Town every Day. I have the honor to be, with the greatest respect & attachment Your Excellencies most Obedt humble Servt
          
            Wm Woodford
          
        